DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/20/2022 has been entered. Claims 2-25 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 2, 10 and 19 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Girolamo (US PGPub 2019/0007928) in view of Abdullah (US PGPub 2006/0036755).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-25 are rejected under 35 U.S.C. 103 as being unpatentable over Girolamo (US PGPub 2019/0007928) in view of Abdullah (US PGPub 2006/0036755).

Regarding claims 2, 10 and 19, Girolamo teaches at least one machine-readable medium comprising instructions that, when executed on processing circuitry of a computing device (Girolamo, see figure 17 and paragraph 0183, a CoAP server), cause the processing circuitry to perform operations that:
cause the computing device to interface with a resource accessible at the computing device that originates or consumes data (Girolamo, see paragraph 0183, a CoAP server transmits representations of a resource residing at the CoAP server to a CoAP proxy communicating with a CoAP client);
cause the computing device to perform stateless messaging with a remote device, the stateless messaging being associated with data operations on the resource (Girolamo, see paragraph 0183, a CoAP client, a CoAP proxy, and a CoAP server transmitting or receiving the representations of the resource using CoAP protocol which is a web transfer protocol useful in constrained environment); and
manage a transaction with the remote device, the transaction including a sequence of stateless messages associated with the data operations on the resource (Girolamo, see figure 17 and paragraphs 0183-0189, a sequence of messages regarding the representations of the resource residing at the CoAP server), wherein the transaction uses the stateless messages to perform the data operations on the resource via the computing device (Girolamo, see paragraph 0183, FIG. 17 is a call flow of an example use of an observe-based context-aware proxy refresh, whereby a CoAP client communicates with a CoAP proxy to receive representations of a resource residing at a CoAP server), and wherein management of the transaction includes:
representing a current intra-transactional state from among a plurality of intra-transactional states which represent a progression of the sequence of stateless messages used by the transaction (Girolamo, see paragraphs 0186-0188, In message 2 the proxy specifies Observe=0 to signal that it wants to Observe the resource. The server supplies the requested resource in message 4. Message 4 may include an observe option to indicate that it has added the proxy to the list of observers for this resource. When the resource at the origin server changes, the server sends update notifications to the proxy in messages 5 and 6); and
causing a persistent state change related to the resource, in response to successful completion of the transaction (Girolamo, see paragraphs 0189-0190, The proxy sends an observe cancellation message 8 to the server. In step 9, the server removes the proxy from the list of observers of the resource).

Girolamo teaches the above yet fails to teach conducting intra-transaction communications directed to the resource and corresponding transactional resources of the remote device, wherein the transactional resources are used to provide exclusive access to the resource during the transaction, based on the progression of stateless messages.
Then Abdullah teaches conducting intra-transaction communications directed to the resource and corresponding transactional resources of the remote device (Abdullah, see figures 7a-7b and paragraph 0128, FIG. 7 a shows a list of messages that may be used by Base Exchange to deliver protocol proposals. FIG. 7 b shows an example of FSM diagrams for this Base Exchange. As part of the customization of IPSec's DOI, the semantic of the messages of the Base Exchange may be changed), wherein the transactional resources are used to provide exclusive access to the resource during the transaction, based on the progression of stateless messages (Abdullah, see paragraph 0129, in ISAKMP's Base Exchange, an initiator starts by sending a set of protocol proposals, similarly to an exchange of security associations, and a nonce. The nonce may be used to protect against anti-replay. The responder chooses one of the proposals and notifies the initiator. This notification message also includes another nonce. In the next two messages, the parties exchange key information and authentication information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Girolamo with meta-protocol of Abdullah, because doing so would make Girolamo more efficient in sharing protocol specifications to produce protocol implementations automatically (Abdullah, see paragraph 0025).

Regarding claims 3 and 11, Girolamo in view of Abdullah teaches wherein the computing device is an Internet-of-Things (IoT) device, and wherein the resource is one of: a sensor, an actuator, or a data store (Girolamo, see paragraph 0194, FIG. 18 shows examples of graphical user interfaces (GUIs) operating on an M2M/IoT/WoT device, proxy, and gateway).

Regarding claims 4, 13 and 21, Girolamo in view of Abdullah teaches wherein the messaging includes RESTful messaging (Girolamo, see paragraph 0071, This may be accomplished, for example, using a Membership Configuration RESTful interface for configuring endpoints with group information), wherein the messaging facilitates functional interactions with the resource, and wherein the functional interactions are provided from among: resource discovery, device management, GET operation, PUT operation, OBSERVE operation, or any combination thereof (Girolamo, see paragraph 0061, CoAP defines four methods, GET, POST, PUT and DELETE).

Regarding claims 5, 14 and 22, Girolamo in view of Abdullah teaches wherein management of the transaction further includes:
causing the computing device to abort the transaction and remove any remaining current state information, in response to failure to complete the transaction (Girolamo, see paragraph 0095, This last retrieval attempt fails because the cached resource representation at the proxy is old, and therefore the representation needs to be revalidated. There is always a delay incurred in the revalidation and this delay may not be acceptable to certain clients).

Regarding claims 6, 15 and 23, Girolamo in view of Abdullah teaches wherein the processing circuitry is further configured to implement a security policy that limits direct access to the resource but permits access to the resource via the progression of the stateless messages (Girolamo, see paragraph 0206, The processor 32 may also perform security operations such as authentication, security key agreement, and/or cryptographic operations, such as at the access-layer and/or application layer for example).

Regarding claims 7, 16 and 24, Girolamo in view of Abdullah teaches wherein the sequence of stateless messages is managed using a state graph data structure that represents a process flow of the transaction as a sequence of states, and wherein the state graph data structure is discoverable by the remote device (Girolamo, see paragraphs 0187 and 0188, Message 4 may include an observe option to indicate that it has added the proxy to the list of observers for this resource. When the resource at the origin server changes, the server sends update notifications to the proxy in messages 5 and 6).

Regarding claims 8, 17 and 25, Girolamo in view of Abdullah teaches wherein the transaction is managed using a collection resource that represents transaction message resources associated with the transaction, wherein the collection resource is discoverable by the remote device (Girolamo, see paragraph 0188, the proxy stores the resource representations).

Regarding claims 9 and 18, Girolamo in view of Abdullah teaches wherein the resource initiates the transaction and undergoes a persistent state change in response to successful completion of the transaction (Girolamo, see paragraphs 0186 and 0189, In message 2 the proxy specifies Observe=0 to signal that it wants to Observe the resource. After a period 7, the freshness timer expires. The proxy sends an observe cancellation message 8 to the server).

Regarding claims 12 and 20, Girolamo in view of Abdullah teaches wherein the messaging includes RESTful messaging (Girolamo, see paragraph 0071, This may be accomplished, for example, using a Membership Configuration RESTful interface for configuring endpoints with group information).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443